ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 2 is amended as follows to resolve a claim language issue with the limitation “power generation system”, which is believed to be in error for “power generator” (as introduced in claim 1, line 1):

2. The system of claim 1, further comprising a controller with computer readable instructions stored in memory, that when executed during operation of the power generator 



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a system for a power generator having a rotary machine including a combustor, comprising a heat exchanger positioned in the exhaust passage of the combustor, a low pressure compressor fluidly coupled to an inlet of the heat exchanger, the low pressure compressor adapted to supply compressed air to the heat exchanger; at least one high pressure turbocharger including a high pressure turbine fluidly coupled to the outlet of the heat exchanger, the high pressure turbine adapted to receive gas flow from the heat exchanger, and a high pressure compressor fluidly coupled to the rotary machine and the low pressure compressor, the high pressure compressor adapted to receive gas flow from the low pressure compressor and supply compressed air to the rotary machine; and a water injection system adapted to inject water into a flow path between the low pressure compressor and the inlet of the heat exchanger.
Regarding independent claim 10, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method for a turbocharger system, comprising adjusting a rate of water injected into a gas flow path from a low pressure turbocharger of the turbocharger system to a heat exchanger positioned in an exhaust flow path of a rotary machine based on a desired output of the turbocharger system, the low pressure and high pressure turbochargers receiving heated compressed air from the heat exchanger to drive rotation of the low pressure and high pressure turbochargers respectively.
Regarding independent claim 17, the closest prior art fails to teach or make obvious in combination with other claimed limitations a method for a turbocharger system, comprising extracting heat from exhaust gases flowing in an exhaust path of the combustor via a heat exchanger and transferring the extracted heat to compressed gases flowing through a heat 
Closest prior art includes Clarke (US 6,324,846), which teaches a turbocharger system and method for a power generator having a rotary machine (internal combustion engine 10), and several turbocharger stages, wherein a heat exchanger 28 is positioned in an exhaust flow path of the rotary machine for transferring heat from the exhaust to a flow of compressed air from one of the compressors 50 of the turbochargers.  Clarke is silent on a water injection system or step of injecting water into the gas flow path between a low pressure turbocharger compressor and the heat exchanger.  
Lecnar (WO 09212335 A1) also teaches a turbocharger system for a rotary machine 1, including a heat exchanger 12 in an exhaust flow path of the rotary machine, the heat exchanger receiving a flow from a compressor.  Lecnar is also silent on water injection between the compressor and heat exchanger.
Tateoka (US 2009/0278360, US 7,859,127) teaches a turbocharger for a rotary machine, including a heat exchanger 26 that transfers heat from exhaust of the rotary machine to a compressed air flow from the turbomachine compressor, and a water injection system 53 between the compressor and heat exchanger 26.  However, Tateoka is silent on the heat exchanger delivering heated air to a high pressure and low pressure turbine of respective high and low pressure turbochargers, or the rotary machine receiving the air from the high pressure compressor/turbocharger (Takeoka only teaches a single turbocharger set, and the heat exchanger delivers heated compressed air to a separate air engine 12).
The claimed invention provides water injection between a low pressure compressor/turbocharger and a heat exchanger, adding mass flow to the flow entering the heat exchanger without adding additional work on the low pressure compressor, while also improving the heat extraction at the heat exchanger. 
Claims 1-9, 11-16, 18-20 are allowable for the same reasons as base claims 1, 10 & 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ALAIN CHAU/Primary Examiner, Art Unit 3741